Citation Nr: 1638472	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-29 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for diabetes mellitus type II.

2. Entitlement to a compensable rating for diabetic retinopathy.

3. Entitlement to a compensable rating for erectile dysfunction.

4. Entitlement to a rating in excess of 10 percent for right lower extremity peripheral neuropathy.

5. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to February 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was scheduled for a Board hearing in May 2015 but did not appear for the hearing and has not contacted the VA to offer good cause for not appearing or to request that the hearing be rescheduled.

In a May 2014 statement the Veteran argued that he is entitled to service connection for tinnitus.  As the issue being referred has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. The Veteran's diabetes treatment requires the taking of insulin and an oral hypoglycemic agent and a restricted diet but not the regulation of activities. 

2. The Veteran's mild non-proliferative retinopathy has not caused compensable impairment of visual acuity, visual field, or muscle function.

3. The Veteran does not have deformity of the penis as part of his erectile dysfunction.

4. Prior to January 21, 2015 the Veteran's right lower extremity peripheral neuropathy manifest with pain, numbness, and sensory loss, but no loss of strength, approximating mild incomplete paralysis of the sciatic nerve.

5. As of January 21, 2015 the Veteran's right lower extremity peripheral neuropathy has manifest with severe pain, severe numbness, and sensory loss, approximating moderate incomplete paralysis of the sciatic nerve.

6. The Veteran's hearing loss was caused by service.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.119, Diagnostic Code 7913 (2015).

2. The criteria for a compensable rating for diabetic retinopathy have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.75(a), 4.76(b), 4.79, Diagnostic Codes 6061-6079 (2015).

3. The criteria for a compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.115b, Diagnostic Code 7522 (2015).

4. The criteria for a rating in excess of 10 percent for right lower extremity peripheral neuropathy prior to January 21, 2015 have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.124a, Diagnostic Code 8520 (2015).

5. The criteria for a rating of 20 percent for right lower extremity peripheral neuropathy as of January 21, 2015 have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.124a, Diagnostic Code 8520 (2015).

6. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2015).

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Diabetes

The Veteran's diabetes mellitus has been rated according to the provisions provided in 38 C.F.R. §4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, a 20 percent rating is assigned when insulin and a restricted diet, or oral hypoglycemic agent and restricted diet are required.  

A 40 percent rating is warranted when the disease requires the taking of insulin, a restricted diet, and regulation of activities.  "Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  

A 60 percent rating requires the taking of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  

A total schedular (100 percent) rating for diabetes mellitus requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength, or complications that would be compensable if separately evaluated.  38 C.F.R. §4.119, Diagnostic Code 7913. 

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119.

Because of the successive nature of the rating criteria for diabetes, e.g., the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Stated another way, if a component is not met at any one level, a veteran can only be rated at the level that did not require the missing component.  Id.   

The Veteran's November 2010 VA examination reflects that he is taking an oral hypoglycemic agent and was prescribed insulin the previous week.  His September 2011, December 2013, and January 2015 VA examinations all reflect that he continued to be prescribed an oral hypoglycemic agent and insulin.  None indicate that he requires the regulation of activities to treat his diabetes.  All three examinations also note that the Veteran has not had any episodes of ketoacidosis or episodes of hypoglycemic reactions requiring hospitalization over the past 12 months.

Although in a September 2010 statement the Veteran contended that he has been placed on regulated activities, a review of the Veteran's VA treatment records further does not reflect that regulation of activities has not been prescribed as part of the Veteran's treatment.  The Board does not find any competent medical evidence that the Veteran's diabetes requires regulation of activities.

Therefore, the Board finds that the Veteran does not meet the criteria for a rating in excess of 20 percent.  As a preponderance of the evidence is against an increased rating, the benefit of the doubt doctrine does not apply, and the claim must be denied.


Retinopathy

The Veteran currently does not have a separate compensable rating for diabetic retinopathy.

Effective December 10, 2008, retinopathy is evaluated on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher rating.  The evaluation of visual impairment is based on impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function. 38 C.F.R. § 4.75(a).

Central visual acuity is generally evaluated on the basis of corrected distance vision with central fixation.  38 C.F.R. § 4.76(b).  Impairment of central visual acuity is evaluated from 0 percent to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.79, Diagnostic Codes 6061-6079.

With regard to visual field impairment, a 10 percent disability rating is assigned for unilateral loss of the temporal half of the visual field; unilateral or bilateral loss of the nasal half of the visual field; unilateral loss of the inferior half of the visual field; unilateral or bilateral loss of the superior half of the visual field; bilateral concentric contraction of the visual field between 46 and 60 degrees; or unilateral concentric contraction of the visual field between 16 and 60 degrees.  38 C.F.R. § 4.79, Diagnostic Code 6080.  A 30 percent disability rating is assigned for homonymous hemianopsia; bilateral loss of the temporal half of the visual field; bilateral loss of the inferior half of the visual field; bilateral concentric contraction of the visual field between 31 and 45 degrees; or unilateral concentric contraction of the visual field to 5 degrees.  A 50 percent disability rating is assigned for bilateral concentric contraction of the visual field between 16 and 30 degrees.  A 70 percent disability rating is assigned for bilateral concentric contraction of the visual field between 6 and 15 degrees.  A maximum 100 percent disability rating is assigned for bilateral concentric contraction of the visual field to 5 degrees.  Id.

With regard to impairment of muscle function, disability ratings are assigned based on the degree of diplopia (double vision).  38 C.F.R. § 4.79, Diagnostic Code 6090.

On VA examination in January 2009 the Veteran was found to have mild non-proliferative diabetic retinopathy in the right eye with no diabetic retinopathy found in the right eye.  He had corrected distance vision of 20/20-1 and corrected near vision of 10/25+2 in the right eye and 20/20 distance and near vision in the left eye.  The Veteran denied diplopia and visual fields were full in both eyes.

VA treatment records show a diabetic eye examination in September 2010 at which the Veteran was found to have mild non-proliferative retinopathy, mild nuclear sclerosis, and cone degeneration.  

On VA eye examination in September 2011 the examiner stated that exam findings indicate that the Veteran does not have active retinopathy or any subsequent complications from diabetes in any of the ocular structures.  The examiner stated that the Veteran was able to achieve 20/20 vision in each eye with normal refractive measures and is not currently visually disabled as a result of systemic diabetes mellitus.

Based on the forgoing, the Board finds a preponderance of the evidence is against a compensable rating for diabetic retinopathy, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Erectile Dysfunction

The evidence reflects that the Veteran has erectile dysfunction secondary to his diabetes mellitus.  

Erectile dysfunction is not specifically listed in the rating schedule. The most closely aligned rating criteria for the disability are found in Diagnostic Code 7522, which provides that deformity of the penis with loss of erectile power is rated 20 percent disabling, and the adjudicator is to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350.  38 C.F.R. § 4.115b.  In every instance where the schedule does not provide a 0 percent rating for a diagnostic code, a 0 percent rating shall be assigned when the requirements for a compensable rating are not met. 38 C.F.R. § 4.31 (2015).  For a compensable rating to be assigned for erectile dysfunction, the medical evidence must confirm deformity of the penis with loss of erectile power.

The Veteran has not contended and the evidence does not suggest that the Veteran has any deformity of the penis as part of his erectile dysfunction related to his diabetes.  Therefore, entitlement to a compensable rating is denied.  The Board notes that the Veteran is already in receipt of special monthly compensation for his erectile dysfunction.

Peripheral Neuropathy

The Veteran currently has a 10 percent rating for right lower extremity peripheral neuropathy under Diagnostic Code 8520.

Under Diagnostic Code 8520, for incomplete paralysis of the sciatic nerve, mild incomplete paralysis of the sciatic nerve is rated as 10 percent disabling.  Moderate incomplete paralysis of the sciatic nerve is rated as 20 percent disabling.  Moderately severe incomplete paralysis of the sciatic nerve is rated as 40 percent disabling.  Incomplete paralysis of the sciatic nerve which is severe, with marked muscular atrophy, is rated as 60 percent disabling.  Complete paralysis of the sciatic nerve, manifested by symptoms including the foot dangles and drops, no active movement of the muscles below the knee, flexion of the knee weakened or lost, is rated as 80 percent disabling.     

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree of impairment.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings are combined with application of the bilateral factor.  38 C.F.R. § 4.124a.

On VA examination in February 2009 the Veteran described a pins and needles and tingling feeling in his feet.  On testing, he had normal muscle strength and reflexes with the exception of absent reflex in the ankle.  Sensory testing showed normal vibration sensation and position sense and decreased pain and light touch in his right lower extremity.

On VA examination in November 2010 the Veteran had normal reflexes with the exception of an absent ankle jerk.  On sensory examination he had normal vibration and position sense and decreased pain/pinprick and light touch in the soles of his feet.  He had no dysesthesias.  Muscle strength was normal.

On VA examination in September 2011 the Veteran reported he feels a burning sensation in his feet as well as a pins and needles sensation.  He reported no problems with numbness or dysesthesias of the right lower extremity.  He had moderate constant pain and moderate paresthesias and/or dysesthesias in his feet but no intermittent pain or numbness.  Strength was normal.  Deep tendon reflexes were decreased in the right ankle.  Light touch/monofilament and vibration sensation testing was normal except for absent sensation in the sole of his foot.  He also had decreased cold sensation in his foot.  Position sense was normal.

On VA examination in December 2013 the Veteran reported that he has a burning sensation as well as persistent numbness in the plantar and dorsal surface of his feet.  He was noted to have mild constant pain and severe numbness with no intermittent pain or paresthesias and/or dysesthesias.  Muscle strength and reflexes were normal.  He had decreased sensation to pinprick from the distal third of the tibial region and both feet in the dorsal and plantar aspects as well as absent sensation to fine touch in the plantar aspect of his feet and decreased sensation of the dorsal aspect of both feet to the ankles.

On VA examination in January 2015 the Veteran was noted to have severe intermittent pain and severe numbness without constant pain or paresthesias and/or dysesthesias.  Strength and deep tendon reflexes were normal on examination.  Light touch/monofilament testing results were normal, and vibration sense were absent and cold sensation was decreased.  The examiner found moderate incomplete paralysis of the sciatic nerve.

The Board finds that the Veteran is entitled to a 20 percent rating for right lower extremity peripheral neuropathy effective January 21, 2015, but not earlier.

The January 21, 2015 VA examination is the earliest date on which the evidence supports that the Veteran's condition warrants a rating in excess of 10 percent.  At that examination, the VA examiner opined that the Veteran's peripheral neuropathy manifests with moderate incomplete paralysis of the sciatic nerve.  It was the first examination to show severe pain and severe numbness as well as some sensory loss.  Prior to that date, the symptoms described by the Veteran and found on examination were primarily sensory and their nature and severity did not more closely approximate moderate incomplete paralysis or greater.

Specifically, on all four VA examinations between February 2009 and December 2013 the Veteran had normal muscle strength.  With respect to reflexes, on examination in February 2009 and November 2010 the Veteran had absent ankle jerk and in September 2011 had decreased deep tendon reflexes in the ankle.  However, he had all normal reflexes on examination in December 2013.  Sensory examination has primarily shown a decrease to absent sensation in his feet.  Despite the Veteran's neuropathy symptoms, the evidence does not reflect that the Veteran had significant functional loss prior to January 21, 2015.  At an April 2013 VA medical appointment the Veteran reported standing on his feet and walking for long periods of time at work, although he noted such activity worsens his neuropathy.

The Board finds that the Veteran's condition overall more closely approximated mild incomplete paralysis of the sciatic nerve prior to January 21, 2015 and therefore a rating in excess of 10 percent is not warranted.

The Board further finds that a rating in excess of 20 percent is not warranted as of January 21, 2015.  For a higher rating he must have at least moderately severe incomplete paralysis of the sciatic nerve.  Although the Veteran had severe intermittent pain and severe numbness on examination in January 2015, he did not have constant pain or paresthesias and/or dysesthesias and strength and deep tendon reflexes were normal.  Light touch/monofilament testing results were normal, and vibration sense was absent and cold sensation was decreased.  Thus, his symptoms are primarily sensory.  The Board finds that overall the nature and severity of his symptoms do not more closely approximate moderately severe incomplete paralysis.

Based on the forgoing, the Board finds a preponderance of the evidence is against a rating in excess of 10 percent prior to January 21, 2015.  A rating of 20 percent, but no greater, is warranted as of January 21, 2015.

Service Connection

The Veteran has contended that he is entitled to service connection for bilateral hearing loss.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

VA treatment records support that the Veteran has a hearing loss disability.  A July 2006 VA audiology consultation reflects hearing thresholds over 40 decibels in the 3000 and 4000 hertz frequencies of the right ear and in the 2000, 3000 and 4000 hertz frequencies of the left ear.  A July 2006 audiology consultation notes that the Veteran's sloping sensorineural hearing loss is consistent with a history of noise exposure.  The audiologist who performed the examination opined that it is at least as likely as not that unprotected noise exposure during military firearms training and combat military experience in Vietnam, along with occasional unprotected civilian occupational noise exposure contributed to the Veteran's hearing loss.  The examiner noted that greater hearing loss in the left ear is consistent with greater noise exposure to the left ear for a right handed shooter.

The Veteran's DD-214 reflects that he was a fuel and electrical systems repairman in service.  However, the Veteran has consistently reported that he was exposed to loud noise from gunfire and explosions in service.  In addition to military noise exposure, he reported hunting in the 1960s at his June 2012 VA tinnitus examination but did not indicate other noise exposure.

In a June 2009 statement the Veteran recounted an incident in service when he was about 100 yards from a large explosion after which he could not hear for two days.  He similarly reported the incident in an April 2012 PTSD stressor statement in which he described being in a convoy that was attacked several times, including once in which he was about 200 feet from an explosion.  

At his April 2012 PTSD examination the Veteran also reported he witnessed frequent fire fights and rocket and mortar attacks.  Similarly, in his June 2009 statement he reported being on base when the base would come under attack.  He stated that the gunfire caused his ears to ring for two or three days.

The Board finds the Veteran's descriptions of noise exposure in service to be competent and credible and finds that the opinion of the July 2006 VA audiologist supports service connection for bilateral hearing loss.

Based on the forgoing, service connection for bilateral hearing loss is granted.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in September 2008, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in January and February 2009, November 2010, September 2011, December 2013, and January 2015 .  The examiners, medical professionals, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 20 percent for diabetes mellitus is denied.

A compensable rating for diabetic retinopathy is denied.

A compensable rating for erectile dysfunction is denied.

A rating in excess of 10 percent prior to January 21, 2015 for right lower extremity peripheral neuropathy is denied.

A rating of 20 percent, but no greater, for right lower extremity peripheral neuropathy is granted effective January 21, 2015.

Service connection for bilateral hearing loss is granted.




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


